DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in original claim 2.
The amendments to claim 1 have been entered.

	Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant alleges the configuration of Frank lacks the concept of the distal channel portion according to the present application. Applicant alleges the problem of aligning the end of the distal channel portion 111 with the proximal channel portion 112 does not exist in Frank (Remarks page 4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yamaga disclosed a fuel cell frame including gas flow channels including a distal channel portion and a proximal channel portion (Non-final Rejection page 7). Frank taught the division of the hydrogen flow into 
Furthermore, Applicant alleges there is no “teaching or suggestion in Frank or Yamaga that would suggest aligning the end of protrusions 18, which correspond to the distal channel portion 111, with the slot 180 of Frank” (Remarks page 4).
The Office respectfully disagrees.
Yamaga disclosed a fuel cell frame (anode-side frame 3 in Fig. 1) and a plurality of gas flow channels (linear ridge/groove-shaped gas channel 9 and anode frame gas channel portion 18 in Figs. 1 and 5, Non-Final Rejection page 2). Yamaga discloses wherein each of the gas flow channels has a distal channel portion (anode frame gas channel portion 18 in Figs. 1 and 5) and a proximal channel portion (linear ridge/groove-shaped gas channel 9 in Figs. 1 and 5, Non-Final Rejection page 4). Yamaga discloses wherein the proximal channel portion 
Frank teaches an anode flow field plate (120 in Fig. 2a) wherein each first or inlet distribution channel (170 in Fig. 2a) divides into a plurality of central or primary flow channels (172 in Fig. 2a), separated by a plurality of ribs (173 in Fig. 2a, Non-Final Rejection page 8). Frank teaches hydrogen flows separately from slots (180 in Fig. 2a) into the first or fuel inlet distribution flow channels (170, Non-Final Rejection page 8). Frank teaches the division of the hydrogen flow into the first or inlet distribution channels (170) and then into the plurality of primary channels (172), with corresponding collection at the outlet, improves the distribution of the hydrogen gas and achieves a more uniform hydrogen dissipation across gas diffusion media, thereby reducing the pressure differential transversely across the flow field and improving fuel cell efficiency (Non-Final Rejection page 8).
The channels 170 of Frank correspond to the distal channel portions, not the slots 180, and Frank teaches the benefit of a single flow channel separating into a plurality of flow channels to improve fuel cell efficiency, therefore, the modification of Yamaga in view of Frank to meet the subject matter as found in original claim 2 is obvious. 
An updated rejection in order to meet the amendments to the claims has been provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (US 20050277013 A1) in view of Frank et al (US 20030186106 A1).
Regarding claim 1, Yamaga discloses a fuel cell single cell comprising: a pair of separators (metal gas channel plates 1 in Fig. 1) each having manifold holes (shown in annotated Yamaga Fig. 1 below), a frame (anode-side frame 3 in Fig. 1) disposed between the separators; a power generating unit (anode 7 in Fig. 1) disposed in an opening of the frame; and a plurality of gas flow channels (linear ridge/groove-shaped gas channel 9 and anode frame gas channel portion 18 in Figs. 1 and 5) configured to connect the power generating unit with the manifold holes ([0025], [0029], [0039], [0053], [0082], [0091]-[0092], the gas would travel through the manifold holes, through anode frame gas channel portion 18, then through linear ridge/groove-shaped gas channel 9, which sits atop the power generating unit via anode gas diffusion layer 6, therefore the power generating unit is understood to be connected with the manifold holes).

    PNG
    media_image1.png
    718
    486
    media_image1.png
    Greyscale

Annotated Yamaga Fig. 1



    PNG
    media_image2.png
    586
    644
    media_image2.png
    Greyscale

Annotated Yamaga Fig. 5

Yamaga discloses wherein the proximal channel portion includes a connecting portion connected to the distal channel portion (shown in annotated Fig. 5 below). Yamaga further teaches a plurality of supply manifolds may be formed on the same gas channel edge, while a plurality of discharge manifolds may be formed on an opposite side to such gas channel edge ([0057]).

    PNG
    media_image3.png
    573
    644
    media_image3.png
    Greyscale

Annotated Yamaga Fig. 5

However, Yamaga does not disclose a first proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, and a second proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit.
Franks teaches a design of a fuel cell flow field plate that provides more uniform gas distribution and reduced pressure drop across the flow field ([0023]). Franks teaches an anode 
Franks teaches the hydrogen flows separately from the slots (180 in Fig. 2a) adjacent the hydrogen inlet aperture (140 in Fig. 1) into the first or fuel inlet distribution flow channels (170), then the hydrogen flow is further separated into the plurality of central or primary channels (172), then the hydrogen flows along the plurality of primary channels (172), and then is collected by the second or outlet collection channels (171 in Fig. 2a) at the opposite end of the anode flow field (132 in Fig. 2a, [0062]).
Franks teaches the division of the hydrogen flow into the first or inlet distribution channels (170) and then into the plurality of primary channels (172), with corresponding collection at the outlet, improves the distribution of the hydrogen gas and achieves a more uniform hydrogen dissipation across gas diffusion media, thereby reducing the pressure differential transversely across the flow field and improving fuel cell efficiency ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Franks within the fuel cell single cell of Yamaga and provided to each gas flow channel a first proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, and a second proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, such as the plurality of primary channels separated by a plurality of ribs as taught by Frank, with the expectation that the distribution of the hydrogen gas would be improved and a more uniform hydrogen dissipation across a gas diffusion media would 

Regarding claim 3, Yamaga discloses wherein each of the gas flow channels is configured to be independent, over a range from a distal end of the gas flow channel which communicates with the manifold holes, to a proximal end of the gas flow channel which communicates with the power generating unit (as shown in annotated Yamaga Fig. 5 below).


    PNG
    media_image4.png
    573
    644
    media_image4.png
    Greyscale

Annotated Yamaga Fig. 5

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al (US 20050277013 A1) in view of Frank et al (US 20030186106 A1) as applied to claim 1, further in view of McLean et al (US 20020081477 A1).
Regarding claim 4, modified Yamaga does meet the limitation wherein at least two adjacent ones of the gas flow channels are configured to be connected via a common channel portion in the proximal channel portion.
McLean teaches corrugated flow field plates for use in fuel cells (Abstract). McLean teaches the design of the fluid flow channel patterns is important for correct and efficient fuel cell operation ([0008]). McLean teaches the flow path should provide sufficient pressure drop for the flow velocities to be maintained in operation ([0008]).
McLean teaches flow field plate assembly (100 in Fig. 4) has a corrugated plate (102 in Fig. 4) of conductive material wherein the corrugations form a series of parallel straight flow channels (110 in Fig. 4, [0047]). McLean teaches the flow field plate also has a number of flow couplings (104 in Fig. 4) either attached to or integrally formed on the corrugated plate near the ends of the flow channels ([0047]). McLean teaches at the flow coupling, the flow channel depth is reduced for the flow channels, this decrease in depth serves to induce a pressure drop, which is generally a desirable characteristic in fuel cell operation ([0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of McLean within the fuel cell single cell of modified Yamaga and provided wherein at least two adjacent ones of the gas flow channels are configured to be connected via a common channel portion, such as through the flow coupling taught by McLean, in the proximal channel portion with the expectation this would lead .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729

/Maria Laios/Primary Examiner, Art Unit 1727